





Exhibit 10.1

LOAN AND SECURITY AGREEMENT  -.L

Remington Partners, Inc.

Loan and Security Agreement




Borrower:

LAMPLIGHTER STUDIOS, Inc.

 a California Corporation

    

Address:

Date:

January 9, 2009




THIS LOAN AND SECURITY AGREEMENT is entered into on the above date between
REMINGTON PARTNERS, INC. (“REMINGTON”), whose address is 919 Sir Francis Drake
Blvd., Suite 202, Kentfield, CA 94904 and the borrower named above (“Borrower”),
whose chief executive office is located at the above address (“Borrower’s
Address”).  The Schedule to this Agreement (the “Schedule”) being signed
concurrently is an integral part of this Agreement.  (Definitions of certain
terms used in this Agreement are set forth in Section 8 below.)





-1-







--------------------------------------------------------------------------------










1.

LOANS.

1.1  Loans.  REMINGTON will make loans to Borrower (the “Loans”), in amounts
determined by REMINGTON in its sole dis­cretion, up to the amounts (the “Credit
Limit”) shown on the Schedule, provided no Default or Event of Default has
occurred and is continuing.  If at any time or for any reason the total of all
outstanding Loans and all other Obligations ex­ceeds the Credit Limit, Borrower
shall immediately pay the amount of the excess to REMINGTON, with­out notice or
demand.      

1.2  Interest; Commission.  Borrower shall pay REMINGTON commission or interest
on all Loans and all other monetary Obligations as set forth on the Schedule,
except where expressly set forth to the contrary in this Agreement or in another
written agreement signed by REMINGTON and Borrower.  Commission or interest (as
the case may be) shall be payable monthly, on the last day of the month.
 Commission or interest (as the case may be) may, in REMINGTON’s discre­tion, be
charged to Borrower’s loan account, and the same shall thereafter bear interest
at the Applicable Rate.

1.3  Fees.  Borrower shall pay REMINGTON the fees and commissions shown on the
Schedule, which are in addition to all interest and other sums payable to
REMINGTON and are not refundable.

2.  SECURITY INTEREST.

2.1  Security Interest.  To secure the payment and per­formance of all of the
Obligations when due, Borrower hereby grants to REMINGTON a security interest in
all of Borrower's interest in the following, whether now owned or hereafter
acquired, and wherever located (collectively, the "Collateral"):  




All accounts, contract rights, instruments, documents, chattel paper, general
intangibles (including but not limited to trademarks, tradenames, patents,
copyrights and all other forms of intellectual property and goodwill attendant
thereto, and tax refunds), returned and repossessed goods and all rights as a
seller of goods; all collateral securing any of the foregoing; all deposit
accounts, special and general, whether on deposit with Secured Party or others;




All inventory wherever located; all present and future claims against any
supplier of any of the foregoing, including claims for defective goods or
overpayments to or undershipments by suppliers; all proceeds arising from the
lease or rental of any of the foregoing;  




All equipment and fixtures, NONE OF WHICH THE DEBTOR IS AUTHORIZED TO SELL,
LEASE OR OTHERWISE DISPOSE OF WITHOUT THE WRITTEN CONSENT OF SECURED PARTY.  All
warranty and other claims against any vendor or lessor of any of the foregoing;




All cash and non-cash proceeds of any of the foregoing, in whatever form
(including proceeds in the form of inventory, equipment or any other form of
personal property), including proceeds of proceeds;




All investment property.




3.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BORROWER.

In order to induce REMINGTON to enter into this Agreement and to make Loans,
Borrower represents and warrants to REMINGTON as follows, and Borrower covenants
that the fol­lowing representations will continue to be true, and that Borrower
will at all times comply with all of the following covenants:

3.1  Corporate Existence and Authority.  Borrower, if a corporation, is and will
continue to be, duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation.  Borrower is and will con­tinue
to be qualified and licensed to do business in all ju­risdictions in which any
failure to do so would have a ma­terial adverse effect on Borrower.  The
execution, delivery and performance by Borrower of this Agreement, and all other
documents contemplated hereby (i) have been duly and validly authorized, (ii)
are enforceable against Borrower in accordance with their terms, (iii) do not
violate Borrower’s articles or certificate of incorporation, or Borrower’s
by-laws, or any law or any material agreement or instru­ment which is binding
upon Borrower or its property, and (iv) do not constitute grounds for
acceleration of any material indebtedness or obligation under any material
agreement or instru­ment which is binding upon Borrower or its property.

3.2  Name; Trade Names and Styles.  The name of Borrower set forth in the
heading to this Agreement is its correct name.  Listed on the Schedule are all
prior names of Borrower and all of Borrower’s present and prior trade names.
 Borrower shall give REMINGTON 30 days' prior written notice before changing its
name or doing business under any other name.  Borrower has complied, and will in
the future comply, with all laws relating to the conduct of business under a
fictitious business name.

3.3  Place of Business; Location of Collateral.  The ad­dress set forth in the
heading to this Agreement is Borrower's chief executive office.  In addition,
Borrower has places of business and Collateral is located only at the locations
set forth on the Schedule.  Borrower will give REMINGTON at least 30 days prior
written notice before opening any additional place of business, changing its
chief execu­tive office, or moving any of the Collateral to a location other
than Borrower’s Address or one of the locations set forth on the Schedule.

3.4  Title to Collateral.  Borrower is now, and will at all times in the future
be, the sole owner of all the Collateral. The Collateral now is and will remain
free and clear of any and all liens, charges, security interests, encumbrances
and adverse claims, except for the security interest in favor of REMINGTON and
purchase money security interests.  REMINGTON now has, and will continue to
have, a first-priority perfected and enforceable security in­terest in all of
the Collateral and Borrower will at all times defend REMINGTON and the
Collateral against all claims of others.  None of the Collateral now is or will
be affixed to any real property in such a manner, or with such intent, as to
become a fixture.  Borrower will keep in full force and effect, and will comply
with all the terms of, any lease of real property where any of the Collateral
now or in the future may be located.

3.5  Maintenance of Collateral.  Borrower will maintain the Collateral in good
working condition, ordinary wear and tear excepted, and Borrower will not use
the Collateral for any unlawful purpose.  Borrower will immediately advise
REMINGTON in writing of any material loss or damage to the Collateral.

3.6  Books and Records.  Borrower has maintained and will maintain at Borrower's
Address complete and accurate books and records, comprising an accounting system
in ac­cordance with generally accepted accounting principles.

3.7  Financial Condition, Statements and Reports.  All financial statements now
or in the future delivered to REMINGTON have been, and will be, prepared in
conformity with generally accepted accounting principles and now and in the
future will completely and fairly reflect the fi­nancial condition of Borrower,
at the times and for the pe­riods therein stated.  Between the last date covered
by any such statement provided to REMINGTON and the date hereof, there has been
no material adverse change in the financial condition or business of Borrower.
 Borrower is now and will continue to be solvent.     

3.8  Tax Returns and Payments; Pension Contributions.  Borrower has timely
filed, and will timely file, all tax returns and reports required by applicable
law, and Borrower has timely paid, and will timely pay, all applicable taxes,
as­sessments, deposits and contributions now or in the future owed by Borrower.
   

3.9  Compliance with Law.  Borrower has complied, and will comply, in all
material respects, with all provisions of all applicable laws and regulations,
including, but not limited to, those relating to Borrower's ownership of real or
personal prop­erty, the conduct and licensing of Borrower's business, and all
environmental matters.  All proceeds of all Loans shall be used solely for
lawful business purposes.

3.10  Litigation.  Except as disclosed in the Schedule, there is no claim, suit,
litigation, proceeding or investiga­tion pending or threat­ened against or
affecting Borrower involving more than $10,000.  Borrower will promptly inform
REMINGTON in writing of any claim, proceeding, litigation or investigation in
the future threatened or instituted by or against Borrower involving any claim
of $10,000 or more.

4.  RECEIVABLES.

4.1  Representations Relating to Receivables.  Borrower represents and warrants
to REMINGTON as follows:  Each Receivable with respect to which Loans are
requested by Borrower shall, on the date each Loan is requested and made,
represent an undisputed, bona fide, existing, un­conditional obligation of the
Account Debtor created by the sale, delivery, and acceptance of goods or the
rendition of services, in the ordinary course of Borrower's business.











--------------------------------------------------------------------------------










4.2  Representations Relating to Documents and Legal Compliance.  Borrower
represents and warrants to REMINGTON as follows:  All statements made and all
unpaid balances appearing in all invoices, instruments and other documents
evidencing the Receivables are and shall be true and cor­rect and all such
invoices, instruments and other docu­ments and all of Borrower's books and
records are and shall be genuine and in all respects what they purport to be,
and all signatories and endorsers have the capacity to contract.  All sales and
other transactions underlying or giving rise to each Receivable shall comply
with all applicable laws and governmental rules and regulations.  All signatures
and endorsements on all documents, instru­ments, and agreements relating to all
Receivables are and shall be genuine, and all such documents, instruments and
agreements are and shall be legally enforceable in accor­dance with their terms.

4.3  Borrower shall prepare all invoices to Borrower’s customers and deliver
copies of said invoices to REMINGTON. All proceeds from said invoices are to be
remitted by the Account Debtor directly to REMINGTON. Results of audits shall
determine if this arrangement will remain in place as REMINGTON in its sole
discretion shall make said determination.




4.4  Schedules and Documents relating to Receivables.  Borrower shall deliver to
REMINGTON transaction reports and loan requests, schedules and assignments of
all Receivables, all on REMINGTON's standard forms; but Borrower's failure to
execute and deliver the same shall not affect or limit REMINGTON's security
interest and other rights in all of Borrower's Receivables, nor shall
REMINGTON's failure to ad­vance or lend against a specific Receivable affect or
limit REMINGTON's security interest and other rights therein.  Together with
each such schedule and assignment, or later if requested by REMINGTON, Borrower
shall furnish REMINGTON with copies (or, at REMINGTON's request, originals) of
all contracts, orders, invoices, and other similar documents, and all original
shipping instructions, delivery receipts, bills of lading, and other evidence of
delivery, for any goods the sale or disposition of which gave rise to such
Receivables, and Borrower warrants the genuineness of all of the fore­going.
 Borrower shall also furnish to REMINGTON an aged ac­counts receivable trial
balance in such form and at such intervals as REMINGTON shall request.  In
addition, Borrower shall deliver to REMINGTON the originals of all instruments,
chattel paper, security agreements, guarantees and other documents and property
evidencing or securing any Receivables, immediately upon receipt thereof and in
the same form as received, with all necessary endorsements.  

4.5  Collection of Receivables.  Borrower shall have the right to make
collection calls and send communications regarding the collection of Receivables
to Account Debtors, but all such calls and communications shall direct that all
payments on Receivables are to be sent directly to REMINGTON.  Without limiting
the obligation of the Borrower to direct that all payments on Receivables be
sent directly to REMINGTON, if Borrower receives any payment on Receivables,
Borrower shall hold all such payments and all proceeds of Receivables in trust,
as a trustee and fiduciary for REMINGTON, Borrower shall deliver all such
payments and proceeds to REMINGTON, within one business day after receipt of the
same, in their original form, duly endorsed, to be applied to the Obligations in
such order as REMINGTON shall determine.

4.6  Disputes.  Borrower shall notify REMINGTON promptly of all disputes or
claims relating to Receivables on the regular reports to REMINGTON.  Borrower
shall not forgive, or settle any Receivable for less than payment in full, or
agree to do any of the foregoing, without REMINGTON’s prior written consent.  

4.7  Returns.  Provided no Event of Default has oc­curred and is continuing, if
any Account Debtor returns any Inventory to Borrower in the ordinary course of
its business, Borrower shall promptly determine the reason for such return and
promptly issue a credit memorandum to the Account Debtor in the appropriate
amount (sending a copy to REMINGTON).  In the event any attempted return oc­curs
after the occurrence of any Event of Default, Borrower shall (i) not accept any
return without REMINGTON’s prior written consent, (ii) hold the returned
Inventory in trust for REMINGTON, (iii) segregate all returned Inventory from
all of Borrower’s other property, (iv) conspicuously label the returned
Inventory as REMINGTON's property, and (v) immediately notify REMINGTON of the
return of any Inventory, specifying the reason for such return, the loca­tion
and condition of the returned Inventory, and on REMINGTON's request deliver such
returned Inventory to REMINGTON.  

4.8  Verification.  REMINGTON may, from time to time, verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Receivables, by means of mail, telephone or otherwise, either in the name of
Borrower or REMINGTON or such other name as REMINGTON may choose, and REMINGTON
or its designee may, at any time, notify Account Debtors that it has a security
interest in the Receivables.      

4.9  No Liability.  REMINGTON shall not under any circum­stances be responsible
or liable for any shortage or dis­crepancy in, damage to, or loss or destruction
of, any goods, the sale or other disposition of which gives rise to a
Receivable, or for any failure to send out any invoice, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Receivable, or for settling any Receivable
in good faith for less than the full amount thereof, nor shall REMINGTON be
deemed to be responsible for any of Borrower's obligations under any contract or
agreement giving rise to a Receivable.

5.  ADDITIONAL DUTIES OF THE BORROWER.

5.1  Insurance.  Intentionally omitted

5.2  Reports.  Borrower, at its expense, shall provide REMINGTON with the
written reports set forth in the Schedule, and such other written reports with
respect to Borrower, as REMINGTON shall from time to time reasonably specify,
including without limitation accounts payable agings, aged by invoice date, and
outstanding or held check registers, and inventory reports, all in such form and
with such detail as REMINGTON shall specify.

5.3  Access to Collateral, Books and Records.  At rea­sonable times, and on one
Business Day’s notice, REMINGTON, or its agents, shall have the right to inspect
the Collateral, and the right to audit and copy Borrower's books and records.
 The foregoing inspections and audits shall be at Borrower’s expense and the
charge therefor shall be $750 per person per day (or such higher amount as shall
repre­sent REMINGTON’s then current standard charge for the same), plus
reasonable out-of-pockets expenses.      

5.4  Remittance of Proceeds.  All proceeds arising from the sale or other
disposition of any Collateral shall be delivered, in kind, by Borrower to
REMINGTON in the original form in which re­ceived by Borrower not later than the
following business day after receipt by Borrower, to be applied to the
Obligations in such order as REMINGTON shall determine.  Borrower shall not
commingle proceeds of Collateral with any of Borrower's other funds or property,
and shall hold such proceeds separate and apart from such other funds and
property and in an express trust for REMINGTON.  Nothing in this Section limits
the restrictions on disposi­tion of Collateral set forth elsewhere in this
Agreement.

5.5  Negative Covenants.  Except as may be permitted in the Schedule, Borrower
shall not, without REMINGTON's prior written consent, do any of the following:
 (i) merge or con­solidate with another corporation or entity; (ii) acquire any
assets, except in the ordinary course of business; (iii) enter into any other
transaction outside the ordinary course of business; (iv) sell or transfer any
Collateral, except that, provided no Default or Event of Default has occurred
and is continuing, Borrower may sell finished Inventory in the ordinary course
of Borrower's business; (v) store any Inventory or other Collateral with any
ware­houseman or other third party; (vi) sell any Inventory on a sale-or-return,
guaranteed sale, consignment, or other con­tingent basis; (vii) make any loans
of any money or other assets, or purchase the stock or other securities of, or
make any other investment in, any other Person; (viii) incur any debts, outside
the ordinary course of business, which would have a material, adverse effect on
Borrower or on the prospect of repayment of the Obligations; (ix) guarantee or
otherwise become liable with respect to the obligations of another party or
entity; (x) pay or declare any dividends on Borrower's stock (except for
dividends payable solely in stock of Borrower); (xi) redeem, retire, purchase or
otherwise acquire, directly or indirectly, any of Borrower's stock; (xii) make
any change in Borrower's capital structure which would have a material adverse
effect on Borrower or on the prospect of repayment of the Obligations; or (xiii)
dissolve or elect to dissolve; or (xiv) agree to do any of the foregoing.

5.6  Litigation Cooperation.  Should any third-party suit or proceeding be
instituted by or against REMINGTON with re­spect to any Collateral or in any
manner relating to Borrower, Borrower shall, without expense to REMINGTON, make
available Borrower and its officers, employees and agents, and Borrower's books
and records, without charge, to the extent that REMINGTON may deem them
reasonably necessary in order to prosecute or defend any such suit or
proceeding.

5.7

Notification of Changes.  Borrower will promptly notify REMINGTON in writing of
any change in its officers or directors, the opening of any new bank account or
other Deposit Account, and any material adverse change in the business or
financial affairs of Borrower.

5.8  Further Assurances.  Borrower agrees, at its ex­pense, on request by
REMINGTON, to execute all documents and take all actions, as REMINGTON may deem
reasonably neces­sary or useful in order to perfect and maintain REMINGTON's
perfected security interest in the Collateral, and in order to fully consummate
the transactions contemplated by this Agreement.

5.9  Indemnity.  Borrower hereby agrees to indemnify REMINGTON and hold
REMINGTON harmless from and against any and all claims, debts, liabilities,
demands, obligations, actions, causes of action, penalties, costs and expenses
(including attor­neys' fees), of every nature, character and description, which
REMINGTON may sustain or incur based upon or arising out of any of the
Obligations, any actual or alleged failure to collect and pay over any
withholding or other tax relating to Borrower or its employees, any relationship
or agreement between REMINGTON and Borrower, any actual or alleged failure of
REMINGTON to comply with any writ of at­tachment or other legal process relating
to Borrower or any of its property, or any other matter, cause or thing
whatsoever occurred, done, omitted or suffered to be done by REMINGTON relating
to Borrower or the Obligations.  Notwithstanding any provision in this Agreement
to the contrary, the indemnity agreement set forth in this Section shall survive
any termination of this Agreement and shall for all purposes continue in full
force and effect.











--------------------------------------------------------------------------------










6.   TERM.

6.1  Maturity Date.  This Agreement shall continue in effect until the maturity
date set forth on the Schedule (the "Maturity Date"); provided that the Maturity
Date shall automatically be extended, and this Agreement shall automatically and
continuously renew, for successive additional terms of one year each, unless
Borrower gives written notice to REMINGTON, not less than sixty days prior to
the next Maturity Date, that Borrower elects to terminate this Agreement
effective on the next Maturity Date.

6.2  Early Termination.   The Agreement may be terminated by REMINGTON prior to
the Maturity Date (i) at any time (whether or not an Event of Default has
occurred). If no event of default has occurred and REMINGTON wishes to terminate
this agreement, REMINGTON will give Borrower 60 days written notice of
termination (ii) at any time after the occurrence of an Event of Default,
without notice, effective immediately. Borrower may terminate this Agreement
prior to the Maturity Date with 60 days prior written notice to REMINGTON. In
the event this Agreement is terminated prior to the Maturity Date by REMINGTON
after an Event of Default, or by Borrower, then Borrower shall pay REMINGTON a
Termination Fee in an amount equal to or greater than (i) an amount equal to the
average monthly interest or commissions for the immediately preceding six
months, multiplied by six, or (ii) an amount equal to the Minimum Monthly
Interest or Minimum Monthly Commission multiplied by six or (iii) $1,000.00 for
each month from the effective date of termination to the next Maturity Date.

6.3  Payment of Obligations.  On the Maturity Date or on any earlier effective
date of termination, Borrower shall pay and perform in full all Obligations,
whether evidenced by installment notes or otherwise, and whether or not all or
any part of such Obligations are otherwise then due and payable.
 Notwithstanding any termination of this Agreement, all of REMINGTON's security
interests in all of the Collateral and all of the terms and provisions of this
Agreement shall continue in full force and effect until all Obligations have
been paid and performed in full; pro­vided that, without limiting the fact that
Loans are subject to the discretion of REMINGTON, REMINGTON may, in its sole
discre­tion, refuse to make any further Loans after termination.  No termination
shall in any way affect or impair any right or remedy of REMINGTON, nor shall
any such termination re­lieve Borrower of any Obligation to REMINGTON, until all
of the Obligations have been paid and performed in full.  

7.  EVENTS OF DEFAULT AND REMEDIES.

7.1  Events of Default.  The occurrence of any of the following events shall
constitute an "Event of Default" un­der this Agreement, and Borrower shall give
REMINGTON im­mediate written notice thereof: (a) Any warranty, represen­tation,
statement, report or certificate made or delivered to REMINGTON by Borrower or
any of Borrower's officers, em­ployees or agents, now or in the future, shall be
untrue or misleading in a material respect; or (b) Borrower shall fail to pay
when due any Loan or any interest thereon or any other monetary Obligation; or
(c) the total Loans and other Obligations outstanding at any time shall exceed
the Credit Limit; or (d) Borrower shall fail to perform any non-monetary
Obligation; or (e) any levy, assessment, attachment, seizure, lien or
encum­brance is made on all or any part of the Collateral which is not cured
within 10 days af­ter the occurrence of the same; or (f) Borrower breaches any
material contract or obligation, which has or may reasonably be ex­pected to
have a material adverse effect on Borrower’s business or financial condition; or
(g) dissolution, termina­tion of existence, insolvency, business failure or
temporary or permanent suspension of business of Borrower or any Guarantor; or
appointment of a receiver, trustee or custo­dian, for all or any part of the
property of, assignment for the benefit of creditors by, or the commencement of
any proceeding by or against Borrower or any Guarantor under any reorganization,
bankruptcy, insolvency, arrangement, readjustment of debt, dissolution or
liquidation law or statute of any juris­diction, now or in the future in effect;
or (h) revocation or termination of, or limita­tion or denial of liability upon,
any guaranty of the Obligations or any attempt to do any of the foregoing; or
(i) revocation or termination of, or limitation or denial of liability upon, any
pledge of any certificate of deposit, securities or other property or asset
pledged by any third party to secure any or all of the Obligations, or any
attempt to do any of the foregoing, or commencement of proceedings by or against
any such third party under any bankruptcy or insolvency law; or (j) there shall
be a change in the record or beneficial ownership of an aggregate of more than
20% of the outstanding shares of stock of Borrower, in one or more transactions,
compared to the ownership of outstand­ing shares of stock of Borrower in effect
on the date hereof, without the prior written consent of REMINGTON; or (k)
Borrower shall generally not pay its debts as they become due, or Borrower shall
conceal, remove or transfer any part of its property, with intent to hinder,
delay or defraud its creditors, or make or suffer any transfer of any of its
prop­erty which may be fraudulent under any bankruptcy, fraudulent conveyance or
similar law; or (l) there shall be a material adverse change in Borrower’s
business or fi­nancial condition.    

7.2  Remedies.  Upon the occurrence and during the continuance of any Event of
Default, and at any time thereafter, REMINGTON, at its option, and without
notice or demand of any kind (all of which are hereby expressly waived by
Borrower), may do any one or more of the following: (a) Cease making Loans or
other­wise extending credit to Borrower under this Agreement or any other
document or agreement; (b) Accelerate and de­clare all or any part of the
Obligations to be immediately due, payable, and performable, notwithstanding any
de­ferred or installment payments allowed by any instrument evidencing or
relating to any Obligation; (c) Take posses­sion of any or all of the Collateral
wherever it may be found, and for that purpose Borrower hereby authorizes
REMINGTON without judicial process to enter onto any of Borrower's premises
without interference to search for, take possession of, keep, store, or remove
any of the Collateral, and remain on the premises or cause a custo­dian to
remain on the premises in exclusive control thereof, without charge for so long
as REMINGTON deems it reasonably necessary in order to complete the enforcement
of its rights under this Agreement or any other agreement; provided, however,
that should REMINGTON seek to take posses­sion of any of the Collateral by Court
process, Borrower hereby irrevocably waives: (i) any bond and any surety or
security relating thereto required by any statute, court rule or otherwise as an
incident to such possession; (ii) any demand for possession prior to the
commencement of any suit or action to recover possession thereof; and (iii) any
requirement that REMINGTON retain possession of, and not dis­pose of, any such
Collateral until after trial or final judg­ment; (d) Require Borrower to
assemble any or all of the Collateral and make it available to REMINGTON at
places desig­nated by REMINGTON which are reasonably convenient to REMINGTON and
Borrower, and to remove the Collateral to such locations as REMINGTON may deem
advisable; (e) Complete the processing, manufacturing or repair of any
Collateral prior to a disposition thereof and, for such purpose and for the
purpose of removal, REMINGTON shall have the right to use Borrower's premises,
vehicles, hoists, lifts, cranes, equip­ment and all other property without
charge; (f) Sell, lease or otherwise dispose of any of the Collateral, in its
condi­tion at the time REMINGTON obtains possession of it or after further
manufacturing, processing or repair, at one or more public and/or private sales,
in lots or in bulk, for cash, ex­change or other property, or on credit, and to
adjourn any such sale from time to time without notice other than oral
announcement at the time scheduled for sale.  REMINGTON shall have the right to
conduct such disposition on Borrower's premises without charge, for such time or
times as REMINGTON deems reasonable, or on REMINGTON's premises, or elsewhere
and the Collateral need not be located at the place of dis­position.  REMINGTON
may directly or through any affiliated company purchase or lease any Collateral
at any such pub­lic disposition, and if permissible under applicable law, at any
private disposition.  Any sale or other disposition of Collateral shall not
relieve Borrower of any liability Borrower may have if any Collateral is
defective as to title or physical condition or otherwise at the time of sale;
(g) Demand and receive possession of any of Borrower's federal and state income
tax returns and the books and records utilized in the preparation thereof or
re­ferring thereto.  All reasonable attorneys' fees, expenses, costs,
liabilities and obligations incurred by REMINGTON with respect to the foregoing
shall be added to and become part of the Obligations, shall be due on demand,
and shall bear interest at the Applicable Rate.  Without limiting any of
REMINGTON’s rights and remedies, from and after the occur­rence of any Event of
Default, the interest rate applicable to the Obligations shall be increased by
an additional four percent per annum.

7.3  Standards for Determining Commercial Reasonableness.  Borrower and
REMINGTON agree that a sale or other disposition (collectively, “sale”) of any
Collateral which complies with the following standards will conclu­sively be
deemed to be commercially reasonable:  (i) Notice of the sale is given to
Borrower at least seven days prior to the sale, and, in the case of a public
sale, notice of the sale is published at least seven days before the sale in a
newspaper of general circulation in the county where the sale is to be
conducted; (ii) Notice of the sale describes the collateral in general,
non-specific terms; (iii) The sale is conducted at a place designated by
REMINGTON, with or without the Collateral being present; (iv) The sale commences
at any time between 8:00 a.m. and 6:00 p.m;  (v) Payment of the purchase price
in cash or by cashier’s check or wire transfer is required; (vi) With respect to
any sale of any of the Collateral, REMINGTON may (but is not obligated to)
direct any prospective purchaser to ascertain directly from Borrower any and all
information concerning the same.  REMINGTON shall be free to employ other
methods of noticing and selling the Collateral, in its discretion, if they are
commercially reasonable.

7.4  Power of Attorney.   Borrower grants to REMINGTON an irrevocable power of
attorney coupled with an interest, authorizing and permitting REMINGTON (acting
through any of its employees, attorneys or agents) at any time, at its option,
but without obligation, with or without notice to Borrower, and at Borrower's
expense, to do any or all of the following, in Borrower's name or otherwise, but
REMINGTON agrees to exer­cise the following powers in a commercially reasonable
manner:  (a) Execute on behalf of Borrower any docu­ments that REMINGTON may, in
its sole discretion, deem advis­able in order to perfect and maintain
REMINGTON's security in­terest in the Collateral, or in order to exercise a
right of Borrower or REMINGTON, or in order to fully consummate all the
transactions contemplated under this Agreement, or under any and all other
present and future agreements; (b) After the occurrence and during the
continuance of any Event of Default, take control in any manner of any cash or
non-cash items of payment or proceeds of Collateral; en­dorse the name of
Borrower upon any instruments, or doc­uments, evidence of payment or Collateral
that may come into REMINGTON's possession; (c) After the occurrence and during
the continuance of any Event of Default, without limiting REMINGTON’s other
rights and remedies, do any of the following: (i) Grant extensions of time to
pay, compromise claims and settle Receivables and General Intangibles for less
than face value and execute all releases and other documents in connection
therewith; (ii) Pay any sums required on account of Borrower's taxes or to
secure the release of any liens therefor; (iii) Settle and adjust, and give
releases of, any insurance claim that relates to any of the Collateral and
obtain payment therefor; (iv) instruct the post office authorities to direct the
Borrower’s mail to REMINGTON.    

7.5  Application of Proceeds.  All proceeds realized as the result of any sale
or other disposition of the Collateral shall be applied by REMINGTON first to
the reasonable costs, expenses, liabilities, obligations and attorneys' fees
incurred by REMINGTON in the exercise of its rights under this Agreement, second
to the interest due upon any of the Obligations, and third to the principal of
the Obligations, in such order as REMINGTON shall determine in its sole
discretion.  Any surplus shall be paid to Borrower or other persons legally
entitled thereto; Borrower shall remain liable to REMINGTON for any deficiency.
 If REMINGTON, in its sole discretion, directly or indirectly en­ters into a
deferred payment or other credit transaction with any purchaser at any sale of
Collateral, REMINGTON shall have the option, exercisable at any time, in its
sole discre­tion, of either reducing the Obligations by the principal amount of
purchase price or deferring the reduction of the Obligations until the actual
receipt by REMINGTON of the cash therefor.











--------------------------------------------------------------------------------










7.6  Remedies Cumulative.  In addition to the rights and remedies set forth in
this Agreement, REMINGTON shall have all the other rights and remedies accorded
a secured party un­der the California Uniform Commercial Code and under all
other applicable laws, and under any other instrument or agreement now or in the
future entered into between REMINGTON and Borrower, and all of such rights and
remedies are cumulative and none is exclusive.  Exercise or partial exercise by
REMINGTON of one or more of its rights or remedies shall not be deemed an
election, nor bar REMINGTON from sub­sequent exercise or partial exercise of any
other rights or remedies.  The failure or delay of REMINGTON to exercise any
rights or remedies shall not operate as a waiver thereof, but all rights and
remedies shall continue in full force and ef­fect until all of the Obligations
have been fully paid and performed.

8.  DEFINITIONS.  As used in this Agreement, the fol­lowing terms have the
following meanings:

“Account Debtor” means the obligor on a Receivable.

“Applicable Rate” means the interest rate set forth in the Schedule,

“Agreement” and “this Agreement” means this Loan and Security Agreement and all
modifications and amendments thereto, extensions thereof, and replacements
therefor.

“Code” means the Uniform Commercial Code as adopted and in effect in the State
of California  from time to time.

“Collateral” has the meaning set forth in Section 2.1 above.

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

"Deposit Account" has the meaning set forth in Section 9105 of the Code.

“Eligible Receivables” means Receivables arising in the ordinary course of
Borrower's business from the sale of goods or rendition of services, which
REMINGTON, in its sole judgment, shall deem eligible for borrowing, based on
such considerations as REMINGTON may from time to time deem appropriate, in its
sole discretion.  

"Event of Default" means any of the events set forth in Section 7.1 of this
Agreement.

"General Intangibles" means all general intangibles of Borrower, whether now
owned or hereafter created or ac­quired by Borrower, including, without
limitation, all chooses in action, causes of action, corporate or other
busi­ness records, Deposit Accounts, inventions, designs, draw­ings, blueprints,
patents, patent applications, trademarks and the goodwill of the business
symbolized thereby, names, trade names, trade secrets, goodwill, copyrights,
registrations, licenses, franchises, customer lists, security  and other
deposits, rights in all litigation presently or here­after pending for any cause
or claim (whether in contract, tort or otherwise), and all judgments now or
hereafter aris­ing therefrom, all claims of Borrower against REMINGTON, rights
to purchase or sell real or personal property, rights as a li­censor or licensee
of any kind, royalties, telephone numbers, proprietary informa­tion, purchase
orders, and all insurance policies and claims (including life insurance, key man
insurance, credit insurance, liability insurance, property insurance and other
insurance), tax refunds and claims, computer programs, discs, tapes and tape
files, claims under guaranties, security interests or other security held by or
granted to Borrower, all “securities”, “financial assets”, “securities
accounts”, and “security entitlements” (as those terms are defined in Division 8
of the Code in effect on the date hereof), all “investment property” (as defined
in Division 9 of the Code in effect on the date hereof), all documents, all
rights to indemnifica­tion and all other intangible property of every kind and
nature (other than Receivables).

“Guarantor” means any Person who has guaranteed any of the Obligations.

"Inventory" means all of Borrower's now owned and hereafter acquired goods,
merchandise or other personal property, wherever located, to be furnished under
any con­tract of service or held for sale or lease (including all raw materials,
work in process, finished goods and goods in transit), and all materials and
supplies of every kind, nature and description which are or might be used or
consumed in Borrower's business or used in con­nection with the manufacture,
packing, shipping, advertis­ing, selling or finishing of such goods, merchandise
or other personal property, and all warehouse receipts, docu­ments of title and
other documents representing any of the foregoing.

"Obligations" means all present and future Loans, ad­vances, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Borrower to REMINGTON, whether evidenced by this Agreement or any note or other
instrument or document, whether aris­ing from an extension of credit, loan,
guaranty, indemnifica­tion or otherwise, whether direct or indirect (including,
without limitation, those acquired by assignment and any participation by
REMINGTON in Borrower's debts owing to oth­ers), absolute or contingent, due or
to become due, includ­ing, without limitation, all interest, commissions,
charges, expenses, fees, attorney's fees, expert witness fees, audit fees, loan
fees, termination fees, minimum interest charges and any other sums chargeable
to Borrower under this Agreement or under any other present or future instrument
or agree­ment between Borrower and REMINGTON.

"Person" means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organiza­tion, association, corporation, government, or
any agency or political division thereof, or any other entity.

"Receivables" means all of Borrower's now owned and hereafter acquired accounts
(whether or not earned by performance), letters of credit, contract rights,
chattel paper, in­struments, and all other forms of obligations at any time
owing to Borrower, all guaranties and other security therefor, all merchandise
returned to or repossessed by Borrower, and all rights of stoppage in transit
and all other rights or remedies of an unpaid vendor, lienor or secured party.

Other Terms.  All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with
generally accepted accounting principles, consistently applied.  All other terms
contained in this Agreement, unless otherwise indicated, shall have the meanings
provided by the Code, to the extent such terms are defined therein.

9.  GENERAL PROVISIONS.

9.1  Computations.  In computing interest on the Obligations, all checks, wire
transfers and other items of payment received by REMINGTON (including proceeds
of Receivables and payment of the Obligations in full) shall be deemed applied
by REMINGTON on account of the Obligations five business days after receipt by
REMINGTON of immediately available funds.  REMINGTON shall not, however, be
required to credit Borrower's account for the amount of any item of payment
which is unsatisfactory to REMINGTON in its discretion, and REMINGTON may charge
Borrower's Loan account for the amount of any item of payment which is returned
to REMINGTON unpaid.  

9.2  Application of Payments; Accountings.  All payments with re­spect to the
Obligations may be applied, and in REMINGTON's sole discretion reversed and
re-applied, to the Obligations, in such order and manner as REMINGTON shall
determine in its sole discretion.  REMINGTON may, in its discretion, require
that Borrower pay monetary Obligations in cash to REMINGTON, or charge them to
Borrower’s Loan account, in which event they will bear interest at the same rate
appli­cable to the Loans. REMINGTON shall provide Borrower monthly with an
account of advances, charges, expenses and payments made pursuant to this
Agreement.  Such account shall be deemed correct, accurate and bind­ing on
Borrower and an account stated (except for reverses and re-applications of
payments made and corrections of er­rors discovered by REMINGTON), unless
Borrower notifies REMINGTON in writing to the contrary within sixty days after
each account is rendered, describing the nature of any al­leged errors or
admissions.

9.3  Notices.  All notices to be given under this Agreement shall be in writing
and shall be given either personally or by reputable private delivery service or
by regular first-class mail, or certified mail return receipt re­quested,
addressed to REMINGTON or Borrower at the addresses shown in the heading to this
Agreement, or at any other address designated in writing by one party to the
other party.  All no­tices shall be deemed to have been given upon delivery in
the case of notices personally delivered, or at the expira­tion of one business
day following delivery to the private delivery service, or two business days
following the de­posit thereof in the United States mail, with postage pre­paid.
 

9.4  Attorneys Fees and Costs.  Borrower shall reim­burse REMINGTON for all
reasonable attorneys' fees and all fil­ing, recording, search, title insurance,
appraisal, audit, and other costs incurred by REMINGTON, pursuant to, or in
connection with, or relating to this Agreement (whether or not a lawsuit is
filed), including, but not limited to, postage, envelopes and other mailing
expenses incurred in mailing out invoices, telephone and fax charges, wire
transfer fees and all reasonable attorneys' fees and costs REMINGTON incurs in
order to do the following: prepare and negotiate this Agreement and the
documents relating to this Agreement; obtain legal advice in connection with
this Agreement or Borrower; en­force, or seek to enforce, any of its rights;
prosecute ac­tions against, or defend actions by, Account Debtors; commence,
intervene in, or defend any action or proceed­ing; initiate any complaint to be
relieved of the automatic stay in bankruptcy; file or prosecute any probate
claim, bankruptcy claim, third-party claim, or other claim; protect, obtain
possession of, lease, dispose of, or otherwise enforce REMINGTON’s secu­rity
interest in, the Collateral; and otherwise represent REMINGTON in any litigation
relating to Borrower.  If either REMINGTON or Borrower files any lawsuit against
the other predicated on a breach of this Agreement, the prevailing party in such
action shall be entitled to recover its reason­able costs and attorneys' fees,
including (but not limited to) reasonable attorneys' fees and costs incurred in
the en­forcement of, execution upon or defense of any order, de­cree, award or
judgment.  











--------------------------------------------------------------------------------










9.5  Waivers.  The failure of REMINGTON at any time or times to require Borrower
to strictly comply with any of the pro­visions of this Agreement or any other
present or future agreement between Borrower and REMINGTON shall not waive or
diminish any right of REMINGTON later to demand and re­ceive strict compliance
therewith.  Any waiver of any de­fault shall not waive or affect any other
default, whether prior or subsequent, and whether or not similar.  None of the
provisions of this Agreement or any other agreement now or in the future
executed by Borrower and delivered to REMINGTON shall be deemed to have been
waived by any act or knowledge of REMINGTON or its agents or employees, but only
by a specific written waiver signed by an authorized officer of REMINGTON and
delivered to Borrower.  Borrower waives demand, protest, notice of protest and
notice of de­fault or dishonor, notice of payment and nonpayment, re­lease,
compromise, settlement, extension or renewal of any commercial paper,
instrument, account, General Intangible, document or guaranty at any time held
by REMINGTON on which Borrower is or may in any way be liable, and notice of any
action taken by REMINGTON, unless expressly required by this Agreement.  

9.6  General.  The provisions of this Agreement shall be binding upon and inure
to the benefit of the respective successors, assigns, heirs, beneficiaries and
representatives of Borrower and REMINGTON; provided, however, that Borrower may
not assign or transfer any of its rights under this Agreement without the prior
written consent of REMINGTON, and any prohibited assignment shall be void.  No
consent by REMINGTON to any assignment shall re­lease Borrower from its
liability for the Obligations.  If Borrower consists of more than one Person,
their liability shall be joint and several, and the compromise of any claim
with, or the re­lease of, any Borrower shall not constitute a compromise with,
or a release of, any other Borrower.  This Agreement is made and accepted in,
and all acts and transactions hereunder and all rights and obligations of
REMINGTON and Borrower shall be governed by the laws of, the State of
California.  Borrower (i) agrees that all actions and pro­ceedings relating
directly or indirectly to this Agreement shall, at REMINGTON's option, be
litigated in courts located within California, and that the exclusive venue
therefor shall be Marin County; (ii) consents to the jurisdiction and venue of
any such court and consents to service of process in any such action or
proceeding by personal de­livery or any other method permitted by law; and (iii)
waives any and all rights Borrower may have to object to the jurisdiction of any
such court, or to transfer or change the venue of any such action or proceeding.
 Paragraph headings are only used in this Agreement for convenience, and shall
not be used in any manner to construe, limit, define or interpret any term or
provision of this Agreement.  The term “including”, when­ever used in this
Agreement, shall mean “including (but not limited to)”.  This Agreement has been
fully reviewed and negotiated between the parties and no uncertainty or
ambiguity in any term or provision of this Agreement shall be construed strictly
against REMINGTON or Borrower under any rule of construction or otherwise.
 Should any provision of this Agreement be held by any court of competent
jurisdiction to be void or unenforceable, such defect shall not affect the
remainder of this Agreement, which shall continue in full force and effect.
 This Agreement and such other written agreements, documents and instruments as
may be exe­cuted in connection herewith are the final, entire and com­plete
agreement between Borrower and REMINGTON and super­sede all prior and
contemporaneous negotiations and oral representations and agreements, all of
which are merged and integrated in this Agreement.  There are no oral
under­standings, representations or agreements between the par­ties which are
not set forth in this Agreement or in other written agreements signed by the
parties in connection herewith.  The terms and provisions of this Agreement may
not be waived or amended, except in a writing executed by Borrower and a duly
authorized offi­cer of REMINGTON.  Time is of the essence in the performance by
Borrower of each and every obligation under this Agreement.

9.7  Mutual Waiver of Jury Trial.  BORROWER AND REMINGTON EACH HEREBY WAIVE THE
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF,
OR IN ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FU­TURE
INSTRUMENT OR AGREEMENT BETWEEN REMINGTON AND BORROWER, OR ANY CONDUCT, ACTS OR
OMISSIONS OF REMINGTON OR BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH REMINGTON OR
BORROWER, IN ALL OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE.




LAMPLIGHTER STUDIOS, INC. :

 

  

 

 

By:  

 

 

President

 

 

 

 

Date:

 

 

 




REMINGTON PARTNERS, INC.:

 

  

 

 

By:  

Mark S. Litwin

 

President

 

 

 

 

Date:

 

 

 












